IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,653


EX PARTE BRENDA JOYCE FRANKLIN Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 783701-C IN THE 339TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Finding Applicant's claim to be meritorious,
this Court delivered an opinion granting relief on April 4, 2007.
	This opinion is issued on the Court's own motion for rehearing.  This Court has reconsidered
its prior opinion and now withdraws it.  The habeas application raised the claim as a challenge to the
conviction in cause number 783701.  As a challenge to that conviction, the claim does not constitute
a basis for relief.  Although the underlying claim is meritorious as a challenge to cause number
700538, that cause number was not properly before the Court.  This Court will not grant relief in a
case that is not properly before it.
	The prior opinion is withdrawn and relief is denied.  Applicant is encouraged to raise her
claim as a challenge to cause number 700538 by filing a corrected habeas application with the
district clerk of Harris County.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice -
Correctional Institutions Division and Parole Division.

Delivered: May 9, 2007
Do Not Publish